Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (U.S. Patent Publication No. 2019/0156507) details a server for generating a color point cloud by receiving a point cloud and a plurality of RGB camera data, i.e., image data, with respect to a scene captured by a plurality of sensory associated with a vehicle as a vehicle moves along a trajectory and that the server’s processor then segments the point cloud into a plurality of segment each associated with a portion of a vehicle’s trajectory. However, such prior art does teach that the server’s processor associates each segment of the point cloud with one or more of the plurality of images/RGB data based on the start point and the end point of the trajectory of the vehicle associated with the segment and generates a color point cloud by aggregating the segment and the images based on calibration parameters in different distances between the segment of the point cloud and the vehicle. In other words, it does not describe:
… 
associating, by the processor, each segment of the point cloud with one or more of the plurality of images based on the start point and the end point; and
generate color point cloud, by the processor, by aggregating each segment of the point cloud and the one or more of the plurality of images based on calibration parameter in different distances between the segment of the point cloud and the vehicle.

as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.
So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDSAY J UHL/Examiner, Art Unit 2481